 



Exhibit 10.3
AMENDMENT AND EXCHANGE AGREEMENT
     AMENDMENT AND EXCHANGE AGREEMENT (this “Agreement”), dated as of August 20,
2007, by and among Cash Systems, Inc., a Delaware corporation, with headquarters
located at 7350 Dean Martin Drive, Suite 309, Las Vegas, NV 89139 (the
“Company”), and Highline Capital Partners QP, LP (the “Investor”).
     WHEREAS:
     A. The Company, the Investor and certain other investors (the “Other
Investors”, and collectively with the Investor, the “Investors”) are parties to
that certain Securities Purchase Agreement, dated as of October 6, 2006 (the
“Existing Securities Purchase Agreement”), pursuant to which, among other
things, the Investors purchased from the Company (i) senior secured convertible
notes (the “Existing Notes”), which are convertible into shares of the Company’s
common stock, par value $0.001 per share (the “Common Stock”) (the Existing
Notes as converted, the “Existing Conversion Shares”), in accordance with the
terms thereof and (ii) warrants (the “Existing Warrants”), which are exercisable
into shares of Common Stock (the “Existing Warrant Shares”).
     B. In connection with the execution and delivery of the Existing Securities
Purchase Agreement, the Company entered into that certain Registration Rights
Agreement, dated October 6, 2006 (the “Registration Rights Agreement”), by and
among the Company and the Investors, pursuant to which the Company agreed to
provide certain registration rights with respect to the Registrable Securities
(as defined in the Registration Rights Agreement) under the Securities Act of
1933, as amended (the “1933 Act”), and the rules and regulations promulgated
thereunder, and applicable state securities laws.
     C. The Company and the Investor desire to enter into this Agreement,
pursuant to which, among other things, (i) the Company and the Investor shall
amend and restate all of such Investor’s Existing Notes for notes in the form
attached hereto as Exhibit A (the “Notes”) which shall be convertible into
Common Stock (the “Conversion Shares”) and (ii) the Company and the Investor
shall amend and restate all of such Investor’s Existing Warrants for warrants in
the form attached hereto as Exhibit B (the “Warrants”) which shall be
exercisable to acquire that number of shares of Common Stock set forth opposite
the Investor’s name in column (3) on the Securities Schedule attached hereto
(the “Warrant Shares”).
     D. The amendment and restatement of the Existing Notes for the Notes and
the amendment and restatement of the Existing Warrants for the Warrants is being
made in reliance upon the exemption from registration provided by
Section 3(a)(9) of the 1933 Act.
     E. Capitalized terms used herein and not otherwise defined herein shall
have the respective meanings ascribed to them in the Existing Securities
Purchase Agreement.
     NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the Company and the Investor hereby agree as
follows:

 



--------------------------------------------------------------------------------



 



  1.   AMENDMENT AND RESTATEMENT OF EXISTING NOTES AND EXISTING WARRANTS.

          (a) Amendment and Restatement of Existing Note and Existing Warrants.
Subject to satisfaction (or waiver) of the conditions set forth in Sections 5
and 6 below, at the closing contemplated by this Agreement (the “Closing”), the
Investor shall surrender to the Company its Existing Note and its Existing
Warrants and the Company shall issue and deliver to the Investor (i) a Note in
the principal amount set forth opposite the Investor’s name in column (3) of the
Securities Schedule attached hereto and (ii) the Warrants to acquire that number
of Warrant Shares as is set forth opposite the Investor’s name in column (4) on
the Securities Schedule attached hereto.
          (b) Closing Date. The date and time of the Closing (the “Closing
Date”) shall be 10:00 a.m., New York Time, on August 20, 2007, subject to
notification of satisfaction (or waiver) of the conditions to the Closing set
forth in Sections 5 and 6 below (or such other time and date as is mutually
agreed to by the Company and the Investor). The Closing shall occur on the
Closing Date at the offices of Schulte Roth & Zabel LLP, 919 Third Avenue, New
York, New York 10022.

  2.   AMENDMENTS TO TRANSACTION DOCUMENTS.

          (a) Ratifications. Except as otherwise expressly provided herein, the
Existing Securities Purchase Agreement and each other Transaction Document is,
and shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects, except that on and after the Closing Date (i) all
references in the Existing Securities Purchase Agreement to “this Agreement”,
“hereto”, “hereof”, “hereunder” or words of like import referring to the
Securities Purchase Agreement shall mean the Existing Securities Purchase
Agreement as amended by this Agreement, (ii) all references in the other
Transaction Documents to the “Securities Purchase Agreement”, “thereto”,
“thereof”, “thereunder” or words of like import referring to the Securities
Purchase Agreement shall mean the Existing Securities Purchase Agreement as
amended by this Agreement, and (iii) all references in the other Transaction
Documents to the “Registration Rights Agreement”, “thereto”, “thereof”,
“thereunder” or words of like import referring to the Registration Rights
Agreement shall mean the Registration Rights Agreement as amended by this
Agreement.
          (b) Amendment to Transaction Documents. Each of the Transaction
Documents are hereby amended as follows:
          (i) All references to “Notes” shall be amended to include additionally
the Notes as defined in this Agreement.
          (ii) All references to “Conversion Shares” shall be amended to include
additionally the Conversion Shares as defined in this Agreement.
          (iii) All references to “Warrants” shall be amended to include
additionally the Warrants as defined in this Agreement.

2



--------------------------------------------------------------------------------



 



          (iv) All references to “Warrant Shares” shall be amended to include
additionally the Warrant Shares as defined in this Agreement.
          (v) The defined term “Transaction Documents” is hereby amended to
include this Agreement.
          (c) Amendment to Registration Rights Agreement.
          (i) The defined term “Required Registration Amount” shall be amended
and restated in its entirety as follows:
““Required Registration Amount” for the Registration Statement means 112% of the
sum of (i) the aggregate of the maximum number of Conversion Shares issued and
issuable pursuant to the Notes at the then applicable Conversion Price as of the
trading day immediately preceding the applicable date of determination and
(ii) the number of Warrant Shares issued and issuable pursuant to the Warrants
as of the trading day immediately preceding the applicable date of
determination, all subject to adjustment as provided in Section 2(e) (without
regard to any limitations on conversion of the Notes or exercise of the
Warrants).”
     (ii) Section 3(r) of the Registration Rights Agreement is hereby amended to
add the following:
     “Notwithstanding the foregoing, if the Registration Statement is
unavailable for the resale of the Registrable Securities solely because the SEC
has elected to review the Prospectus Supplement (as defined in each of the
Amendment and Exchange Agreements) (the “Amendment Review”), the Company shall
be entitled to a Grace Period solely in connection with such Amendment Review of
up to ten (10) consecutive days as an Allowable Grace Period; provided, further,
that such Grace Period shall be in lieu of any other Allowable Grace Period
under this Section 3(r) with respect to such Amendment Review.”
          (d) Amendment to Securities Purchase Agreement.
          (i) Clause (iii) of the first sentence of Section 3(l) of the
Securities Purchase Agreement is hereby amended as follows:
“(iii) had capital expenditures individually in excess of $25,000”

  3.   REPRESENTATIONS AND WARRANTIES

          (a) Investor Bring Down. The Investor hereby represents and warrants
to the Company with respect to itself only as set forth in Section 2 of the
Existing Securities Purchase Agreement as if such representations and warranties
were made as of the date hereof and set forth in their entirety in this
Agreement. Such representations and warranties to the transactions thereunder
and the securities issued thereby are hereby deemed for purposes of this
Agreement to be references to the transactions hereunder and the issuance of the
securities hereby.

3



--------------------------------------------------------------------------------



 



          (b) Company Bring Down. Except as set forth on the Amended and
Restated Schedules attached hereto, which shall amend and restate the Schedules
attached to the Existing Securities Purchase Agreement the Company represents
and warrants to the Investor as set forth in Section 3 of the Existing
Securities Purchase Agreement, as amended by Section 2(d) above, as if such
representations and warranties were made as of the date hereof and set forth in
their entirety in this Agreement. Such representations and warranties to the
transactions thereunder and the securities issued thereby are hereby deemed for
purposes of this Agreement to be references to the transactions hereunder and
the issuance of the securities hereby, references therein to “Closing Date”
being deemed references to the Closing Date as defined in Section 1(b) above,
and references to “the date hereof” being deemed references to the date of this
Agreement.
          (c) Registration Statement. The Company represents and warrants to the
Investors that, immediately prior to the Closing, the Company’s registration
statement on Form S-3 (File No. 333-139179) (the “Existing Registration
Statement”) is effective and available for the resale of the Existing Conversion
Shares and the Existing Warrant Shares.
          (d) No Event of Default. The Company represents and warrants to the
Investor that after giving effect to the terms of this Agreement and the Other
Agreements (as defined below), no Event of Default (as defined in the Notes)
shall have occurred and be continuing as of the date hereof.
          (e) Holding Period. For the purposes of Rule 144, the Company
acknowledges that the holding period of (i) the Notes (including the
corresponding Conversion Shares) may be tacked onto the holding period of the
Existing Notes and (ii) the Warrants (including the corresponding Warrant
Shares) may be tacked onto the holding period of the Existing Warrants (in the
case of Cashless Exercise (as defined in the Warrants)), and the Company agrees
not to take a position contrary to this Section 3(e). The Company’s
representation, covenant and agreement set forth in this Section 3(e) shall be
subject in all respects to Rule 144 and other applicable securities laws, as may
be in effect from time to time.

  4.   CERTAIN COVENANTS AND AGREEMENTS; WAIVER

          (a) Best Efforts. Each party shall use its best efforts timely to
satisfy each of the conditions to be satisfied by it as provided in Sections 5
and 6 of this Agreement.
          (b) Disclosure of Transactions and Other Material Information. On or
before 8:30 a.m., New York City time, on the first Business Day following the
date of this Agreement, the Company shall issue a press release and file a
Current Report on Form 8-K describing the terms of the transactions contemplated
by this Agreement in the form required by the 1934 Act and attaching the
material Transaction Documents not previously filed (including, without
limitation, this Agreement, the form of the Notes and the form of the Warrants)
(including all attachments, the “8-K Filing”). From and after the filing of the
8-K Filing with the SEC, the Investor shall not be in possession of any
material, nonpublic information received from the Company, any of its
Subsidiaries or any of its respective officers, directors, employees or agents,
that is not disclosed in the 8-K Filing. The Company shall not, and shall cause
each of

4



--------------------------------------------------------------------------------



 




its Subsidiaries and its and each of their respective officers, directors,
employees and agents, not to, provide the Investor with any material, nonpublic
information regarding the Company or any of its Subsidiaries from and after the
filing of the 8-K Filing with the SEC without the express written consent of the
Investor. If the Investor has, or believes it has, received any such material,
nonpublic information regarding the Company or any of its Subsidiaries, it shall
provide the Company with written notice thereof. The Company shall, within five
(5) Trading Days (as defined in the Notes) of receipt of such notice, make
public disclosure of such material, nonpublic information. In the event of a
breach of the foregoing covenant by the Company, any of its Subsidiaries, or any
of its or their respective officers, directors, employees and agents, in
addition to any other remedy provided herein or in the Transaction Documents,
the Investor shall have the right to make a public disclosure, in the form of a
press release, public advertisement or otherwise, of such material, nonpublic
information without the prior approval by the Company, its Subsidiaries, or any
of its or their respective officers, directors, employees or agents. The
Investor shall not have any liability to the Company, its Subsidiaries, or any
of its or their respective officers, directors, employees, stockholders or
agents for any such disclosure. Subject to the foregoing, neither the Company,
its Subsidiaries nor the Investor shall issue any press releases or any other
public statements with respect to the transactions contemplated hereby;
provided, however, that the Company shall be entitled, without the prior
approval of the Investor, to make any press release or other public disclosure
with respect to such transactions (i) in substantial conformity with the 8-K
Filing and contemporaneously therewith and (ii) as is required by applicable law
and regulations (provided that in the case of clause (i) the Investor shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release). Without the prior written consent of
the Investor, neither the Company nor any of its Subsidiaries or affiliates
shall disclose the name of the Investor in any filing, announcement, release or
otherwise other than in connection with the Registration Statement, as
contemplated pursuant to the Registration Rights Agreement, unless such
disclosure is required by law, regulation or the Principal Market.
          (c) On or before 9:30 a.m., New York City time, on the third Business
Day following the date of this Agreement, the Company shall file a prospectus
supplement (the “Prospectus Supplement”) to the Existing Registration Statement
updating the disclosure to reflect this Agreement, the Notes and the Warrants.

  5.   CONDITIONS TO COMPANY’S OBLIGATIONS HEREUNDER.

          The obligations of the Company to the Investor hereunder are subject
to the satisfaction of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing the Investor with prior written
notice thereof:
          (a) The Investor shall have executed this Agreement and delivered the
same to the Company.
          (b) The Investor shall have delivered to the Company the Investor’s
Existing Note and Existing Warrants for cancellation.

5



--------------------------------------------------------------------------------



 



          (c) The representations and warranties of the Investor shall be true
and correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specified date) and the Investor shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Investor at or prior to the Closing Date.

  6.   CONDITIONS TO INVESTOR’S OBLIGATIONS HEREUNDER.

          The obligations of the Investor hereunder are subject to the
satisfaction of each of the following conditions, provided that these conditions
are for the Investor’s sole benefit and may be waived by the Investor at any
time in its sole discretion by providing the Company with prior written notice
thereof:
          (a) The Company shall have executed this Agreement and delivered the
same to the Investor.
          (b) The Company shall have executed and delivered to the Investor the
Notes and the Warrants being issued to such Investor at the Closing.
          (c) Each of the Other Investors shall have (i) executed agreements
identical to this Agreement (the “Other Agreements”) (other than
(i) proportional changes (the “Proportionate Changes”) in the numbers reflecting
the different dollar amount of such Investor’s Notes and the number of Warrant
Shares underlying such Investor’s Warrants and (ii) Section 4(d)),
(ii) satisfied or waived all conditions to the closings contemplated by such
agreements and (iii) surrendered their Existing Notes and Existing Warrants for
Notes and Warrants identical to the Notes and Warrants of the Investor hereunder
(other than the Proportionate Changes).
          (d) The Company shall have delivered to the Company’s transfer agent,
with a copy to the Investors, Irrevocable Transfer Agent Instructions in the
form of Exhibit C attached hereto.
          (e) The Investor shall have received the opinion of Manatt, Phelps &
Phillips, LLP, the Company’s outside counsel, and Zev Kaplan, Esq., the
Company’s internal general counsel, each dated as of the Closing Date, in
substantially the form of Exhibit D attached hereto.
          (f) The Company shall have delivered to such Buyer a certificate (or a
fax or pdf copy of such certificate) evidencing the formation and good standing
of the Company and each of its Subsidiaries in such entity’s jurisdiction of
formation issued by the Secretary of State (or comparable office) of such
jurisdiction, as of a date within 10 days of the Closing Date.
          (g) The Company shall have delivered to such Buyer a certificate (or a
fax or pdf copy of such certificate) evidencing the Company’s qualification as a
foreign corporation and good standing issued by the Secretary of State (or
comparable office or a bring-

6



--------------------------------------------------------------------------------



 




down certificate from Corporation Service Company) of each jurisdiction in which
the Company conducts business and is required to so qualify, as of a date within
10 days of the Closing Date.
          (h) The Company shall have delivered to the Investor a certified copy
of the Certificate of Incorporation as certified by the Secretary of State of
the State of Delaware (or a fax or pdf copy of such certificate) within ten
(10) days of the Closing Date.
          (i) The Company shall have delivered to the Investor a certificate,
executed by the Secretary of the Company and dated as of the Closing Date, as to
(i) the resolutions approving the transactions contemplated hereby as adopted by
the Board in a form reasonably acceptable to the Investor, (ii) the Certificate
of Incorporation and (iii) the Bylaws, each as in effect as of the Closing, in
the form attached hereto as Exhibit E.
          (j) The representations and warranties of the Company hereunder shall
be true and correct in all material respects (except for those representations
and warranties that are qualified by materiality or Material Adverse Effect,
which shall be true and correct in all respects) as of the date when made and as
of the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specified date) and the Company shall have performed, satisfied and
complied in all respects with the covenants, agreements and conditions required
by this Agreement and the other Transaction Documents to be performed, satisfied
or complied with by the Company at or prior to the Closing Date and after giving
effect to the terms of this Agreement and the Other Agreements, no default or
Event of Default shall have occurred and be continuing as of the Closing Date.
The Investor shall have received a certificate, executed by the Chief Executive
Officer of the Company, dated as of the Closing Date, to the foregoing effect
and as to such other matters as may be reasonably requested by the Investor in
the form attached hereto as Exhibit F.
          (k) The Common Stock (I) shall be designated for quotation or listed
on the Principal Market and (II) shall not have been suspended, as of the
Closing Date, by the SEC or the Principal Market from trading on the Principal
Market nor shall suspension by the SEC or the Principal Market have been
threatened, as of the Closing Date, either (A) in writing by the SEC or the
Principal Market or (B) by falling below the minimum listing maintenance
requirements of the Principal Market.
          (l) The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the
Securities.
          (m) The Company shall have delivered to the Investor such other
documents relating to the transactions contemplated by this Agreement as the
Investor or its counsel may reasonably request.

  7.   TERMINATION.

          In the event that the Closing does not occur on or before five
(5) Business Days from the date hereof, due to the Company’s or the Investor’s
failure to satisfy the conditions set forth in Sections 5 and 6 hereof (and the
nonbreaching party’s failure to waive such unsatisfied conditions(s)), the
nonbreaching party shall have the option to terminate this Agreement with
respect to such breaching party at the close of business on such date without

7



--------------------------------------------------------------------------------



 




liability of any party to any other party. Upon such termination, the terms
hereof shall be null and void and the parties shall continue to comply with all
terms and conditions of the Transaction Documents, as in effect prior to the
execution of this Agreement.

  8.   MISCELLANEOUS.

          (a) Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.
          (b) Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
          (c) Severability. If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
          (d) Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
          (e) No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

8



--------------------------------------------------------------------------------



 



          (f) Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
          (g) No Strict Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
          (h) Entire Agreement; Effect on Prior Agreements; Amendments. Except
for the Transaction Documents in effect prior to this Agreement (to the extent
any such Transaction Document is not amended by this Agreement), this Agreement
supersedes all other prior oral or written agreements between the Investor, the
Company, their affiliates and Persons acting on their behalf with respect to the
matters discussed herein, and this Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be amended other than by an instrument in writing signed by
the Company. No provision hereof may be waived other than by an instrument in
writing signed by the party against whom enforcement is sought. No consideration
shall be offered or paid to any Person to amend or consent to a waiver or
modification of any provision of any of the Transaction Documents unless the
same consideration also is offered to all of the parties to the Transaction
Documents, holders of Notes or holders of the Warrants, as the case may be. The
Company has not, directly or indirectly, made any agreements with any of the
Investors relating to the terms or conditions of the transactions contemplated
by the Transaction Documents except as set forth in the Transaction Documents.
          (i) Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:
          If to the Company:
Cash Systems, Inc.
7350 Dean Martin Drive, Suite 309
Las Vegas, NV 89139
Telephone:      (702) 987-7169
Facsimile:        (702)987-7168
Attention:      Andrew Cashin

9



--------------------------------------------------------------------------------



 



          Copy to:
Zev Kaplan
7350 Dean Martin Drive, Suite 309
Las Vegas, NV 89139
Telephone:     (702)987-7169
Facsimile:       (702)266-9061
          Copy to:
Manatt, Phelps & Phillips, LLP
11355 West Olympic Boulevard
Los Angeles, CA 90064
Telephone:      (310)312-4100
Facsimile:        (310)312-4224
Attention:       Barbara Polsky, Esq.
If to the Investor, to its address and facsimile number set forth in the
Securities Schedule attached hereto,
          with a copy (for informational purposes only) to:
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Telephone:      (212) 756-2000
Facsimile:        (212) 593-5955
Attention:        Eleazer N. Klein, Esq.
or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or
(C) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.
          (j) Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns
in accordance with the terms of the Existing Securities Purchase Agreement.
          (k) Survival. Unless this Agreement is terminated under Section 7, the
representations and warranties of the Company and the Investor contained herein
and the agreements and covenants set forth herein shall survive the Closing.
          (l) Remedies. The Investor and each holder of the Securities shall
have all rights and remedies set forth in the Transaction Documents and all
rights and remedies

10



--------------------------------------------------------------------------------



 




which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it fails to perform, observe, or discharge any or all of
its obligations under this Agreement, any remedy at law may prove to be
inadequate relief to the Investor. The Company therefore agrees that the
Investor shall be entitled to seek temporary and permanent injunctive relief in
any such case without the necessity of proving actual damages and without
posting a bond or other security.
          (m) Indemnification. In consideration of the Investor’s execution and
delivery of the Transaction Documents, acquiring the Securities thereunder and
entering into this Agreement and in addition to all of the Company’s other
obligations under the Transaction Documents, the Company shall defend, protect,
indemnify and hold harmless the Investor and each other holder of the Securities
and all of their stockholders, partners, members, officers, directors, employees
and direct or indirect investors and any of the foregoing Persons’ agents or
other representatives (including, without limitation, those retained in
connection with the transactions contemplated by this Agreement) (collectively,
the “Indemnitees”) from and against any and all actions, causes of action,
suits, claims, losses, costs, penalties, fees, liabilities and damages, and
expenses in connection therewith (irrespective of whether any such Indemnitee is
a party to the action for which indemnification hereunder is sought), and
including reasonable attorneys’ fees and disbursements (the “Indemnified
Liabilities”), incurred by any Indemnitee as a result of, or arising out of, or
relating to (a) any misrepresentation or breach of any representation or
warranty made by the Company in the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (b) any
breach of any covenant, agreement or obligation of the Company contained in the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby or (c) any cause of action, suit or claim brought
or made against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (ii) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Securities, (iii) any disclosure made by the Investor pursuant to
Section 4(c), or (iv) the status of the Investor or holder of the Securities as
an investor in the Company pursuant to the transactions contemplated by the
Transaction Documents. To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. Except as otherwise set
forth herein, the mechanics and procedures with respect to the rights and
obligations under this Section 8(m) shall be the same as those set forth in
Section 6 of the Registration Rights Agreement.
          (n) Independent Nature of Investor’s Obligations and Rights. The
obligations of the Investor under any Transaction Document (including this
Agreement) are several and not joint with the obligations of any Other Investor,
and the Investor shall not be responsible in any way for the performance of the
obligations of any Other Investor under any

11



--------------------------------------------------------------------------------



 




Transaction Document. Nothing contained herein or in any other Transaction
Document, and no action taken by the Investor pursuant hereto, shall be deemed
to constitute the Investor and Other Investors as a partnership, an association,
a joint venture or any other kind of entity, or create a presumption that the
Investor and Other Investors are in any way acting in concert or as a group, and
the Company will not assert any such claim with respect to the obligations or
the transactions contemplated by the Transaction Documents and the Company
acknowledges that the Investor and Other Investors are not acting in concert or
as a group with respect to such obligations or the transactions contemplated by
the Transaction Documents. The Company acknowledges and the Investor confirms
that the Investor has independently participated in the negotiation of the
transactions contemplated hereby with the advice of its own counsel and
advisors. The Investor shall be entitled to independently protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement or out of any other Transaction Documents, and it shall not be
necessary for any Other Investor to be joined as an additional party in any
proceeding for such purpose.
[Signature Page Follows]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Investor and the Company have caused their
respective signature page to this Agreement to be duly executed as of the date
first written above.

            COMPANY:

CASH SYSTEMS, INC.         By:   /s/ Michael Rumbolz        Name:   Michael
Rumbolz        Title:   CEO   

[Signature Page to Amendment and Exchange Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Investor and the Company have caused their
respective signature page to this Agreement to be duly executed as of the date
first written above.

            INVESTOR:

HIGHLINE CAPITAL PARTNERS QP, LP         By:   /s/ Michael Klarman       
Name:   Michael Klarman        Title:   CFO of Highline Capital Management, LLC 
 

[Signature Page to Amendment and Exchange Agreement]

 



--------------------------------------------------------------------------------



 



SECURITIES SCHEDULE

                          (1)   (2)   (3)   (4)   (5)         Aggregate        
        Principal             Address and   Amount of   Number of   Legal
Representative’s Investor   Facsimile Number   Notes   Warrant Shares   Address
and Facsimile Number  
Portside Growth and Opportunity Fund
  c/o Ramius Capital Group, L.L.C.
666 Third Avenue, 26th Floor
New York, New York 10017
Attention: Jeffrey Smith
          Owen Littman
Facsimile: (212) 201-4802
                  (212) 845-7995
Telephone: (212) 845-7955
                  (212) 201-4841
Residence: Cayman Islands   $ 12,100,000       268,125     Schulte Roth & Zabel
LLP
919 Third Avenue
New York, New York 10022
Attention: Eleazer Klein, Esq.
Facsimile: (212) 593-5955
Telephone: (212) 756-2376
Highbridge International LLC
  c/o Highbridge Capital
Management, LLC
9 West 57th Street, 27th Floor
New York, New York 10019
Attention: Ari J. Storch
          Adam J. Chill
Facsimile: (212) 751-0755
Telephone: (212) 287-4720
Residence: Cayman Islands   $ 4,400,000       97,500      
Highline Capital Partners, LP
  1 Rockefeller Plaza, 30th Floor
New York, NY 10020
Attention: Howard Singer
Facsimile: 212-332-2259
Telephone: 212-332-2250     476,135       10,551      
Highline Capital Partners QP, LP
  1 Rockefeller Plaza, 30th Floor
New York, NY 10020
Attention: Howard Singer
Facsimile: 212-332-2259
Telephone: 212-332-2250     1,470,293       32,580      
Highline Capital International, Ltd.
  1 Rockefeller Plaza, 30th Floor
New York, NY 10020
Attention: Howard Singer
Facsimile: 212-332-2259
Telephone: 212-332-2250     3,553,572       78,744      

 



--------------------------------------------------------------------------------



 



EXHIBITS

     
Exhibit A
  Form of Note
Exhibit B
  Form of Warrant
Exhibit C
  Form of Irrevocable Transfer Agent Instructions
Exhibit D
  Form of Opinion of Company’s Counsel
Exhibit E
  Form of Secretary’s Certificate
Exhibit F
  Form of Officers Certificate

SCHEDULES

     
Schedule 3(a)
  Subsidiaries
Schedule 3(c)
  Issuance of Securities
Schedule 3(d)
  No Conflicts
Schedule 3(e)
  Consents
Schedule 3(l)
  Absence of Certain Changes
Schedule 3(p)
  Sarbanes-Oxley Act
Schedule 3(r)
  Equity Capitalization
Schedule 3(s)
  Indebtedness and Other Contracts
Schedule 3(t)
  Absence of Litigation
Schedule 3(w)
  Title
Schedule 3(bb)
  Internal Accounting and Disclosure Controls
Schedule 3(cc)
  Ranking of Notes
Schedule 3(ll)
  Certain Liens

 